MEMORANDUM **
Jose Flavio Contreras-Rodriquez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision summarily affirming an immigration judge’s (“IJ”) decision denying his application for cancellation of removal and voluntary departure. We have jurisdiction under 8 U.S.C. § 1252. We have jurisdiction to review due process challenges, and we review de novo. Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 599 (9th Cir.2002). We dismiss in part and deny in part.
This court lacks jurisdiction to review the IJ’s discretionary determination that Contreras-Rodriquez did not qualify for cancellation of removal because he failed to demonstrate “exceptional and extremely unusual hardship.” See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 890-91 (9th Cir.2003).
To the extent Contreras-Rodriquez challenges the particular application of the streamlining regulations to his case, we lack jurisdiction to review this contention. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 853 (9th Cir.2003).
We also lack jurisdiction to review denials of voluntary departure. 8 U.S.C. § 1229c(f); see Alvarez-Santos v. INS, 332 F.3d 1245,1255 (9th Cir.2003);
Contrary to Contreras-Rodriquez’s contention, the BIA’s failure to articulate reasons for its decision does not violate due process. See Falcon Carriche, 350 F.3d at 850-51.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.